DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 04/16/2021.
Claims 1-9 are pending and examined.

Response to Arguments
Applicant’s argument filed on 04/16/2021 have been fully considered but they are not persuasive.
Applicant argued that the cited prior art do not teach the limitations of “compare the first output result and the second output result, and based on a comparison result, extract from a plurality of interface items included in the one subsystem an interface item whose item value is changed, wherein the interface item whose item value is changed is at least one of (a) a port of a computing device associated with the one subsystem, (b) communication data associated with the one subsystem, or (c) a state inside the one subsystem, and wherein the item value that has changed is one of (a) an indication of whether or not the port was used if the interface item whose item value is changed is the port of the computing device associated with the one subsystem, (b) a value of the communication data if the interface item whose item value is changed is the communication data associated with the one subsystem, or (c) a value of the state if the interface item whose item value is changed is the state inside the one subsystem”. The examiner respectfully disagrees. Kamada discloses “compare the first output result and the second output result, and based on a comparison result, extract from a plurality of interface items included in the one subsystem an interface item whose item value is changed” (paragraphs [0043][0061]; claims 1-6; compare the two acquired output results, based on the comparison, extract and display DOM elements of the web application that are different (value is changed)); Kamada further discloses “wherein the interface item whose item value is changed is at least one of (a) a port of a computing device associated with the one subsystem, (b) communication data associated with the one subsystem, or (c) a state inside the one subsystem, and wherein the item value that has changed is one of (a) an indication of whether or not the port was used if the interface item whose item value is changed is the port of the computing device associated with the one subsystem, (b) a value of the communication data if the interface item whose item value is changed is the communication data associated with the one subsystem, or (c) a value of the state if the interface item whose item value is changed is the state inside the one subsystem”(paragraphs [0043][0044][0109][0110]; claims 1-6; DOM elements include CSS properties, which are setting items that specify a state inside the one subsystem (web application) such as font size; compare the two acquired output results, based on the comparison, extract and display DOM elements of the web application that are different (value is changed), the extracted value reflects a state inside the one subsystem). Therefore, the examiner believes Kamada discloses the above limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada (US PGPUB 2015/0161088), in view of Klementiev et al. (US PGPUB 2007/0043701) hereinafter Klementiev.

Per claim 1, Kamada discloses “an influence extraction device comprising processing circuitry to: acquire, with respect to one subsystem among a plurality of subsystems forming a system, a first output result being an output result of the one subsystem before a change in a program, and a second output result being an output result of the one subsystem after the change in the program obtained from same input data as input data from which the first output result is obtained” (Figs.  2, 3, 4a, 4b; paragraphs [0043][0061]; claims 1-6; testing one web application (subsystem) of a plurality of web applications; acquire a first output result (DOM tree/CSS) before application code is changed using a set of input, then acquire a second output result after application code is changed, using the same set of input from input history); “compare the first output result and the second output result, and based on a comparison result, extract from a plurality of interface items included in the one subsystem an interface item whose item value is changed” (Figs.  2, 3, 4a, 4b; paragraphs [0043][0061]; claims 1-6; compare the two acquired output results, based on the comparison, extract and display DOM elements that are different (value is changed)); “wherein the interface item whose item value is changed is at least one of (a) a port of a computing device associated with the one subsystem, (b) communication data associated with the one subsystem, or (c) a state inside the one subsystem, and wherein the item value that has changed is one of (a) an indication of whether or not the port was used if the interface item whose item value is changed is the port of the computing device associated with the one subsystem, (b) a value of the communication data if the interface item whose item value is changed is the communication data associated with the one subsystem, or (c) a value of the state if the interface item whose item value is changed is the state inside the one subsystem”(paragraphs [0043][0044][0109][0110]; claims 1-6; DOM elements include CSS properties, which are setting items that specify a state inside the one subsystem (web application) such as font size; compare the two acquired output results, based on the comparison, extract and display DOM elements of the web 
Kamada does not explicitly teach “search subsystem information for another subsystem including an interface item related to the interface item extracted, the subsystem information describing at least one interface item with respect to each subsystem of the plurality of subsystems”. However, Klementiev suggests the above feature (Fig. 2; claims 1-6; paragraphs [0026][0068][0074][0076][0091][0092]; searching of interface element by query ID to retrieve its information such as relationship to other interface elements and other parameters, wherein all interface elements satisfy a search query (all related interface elements) are listed, the interface items may be utilized by different application instances). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamada and Klementiev to provide a search interface to search for information on an interface element and its related interface elements using a query ID; this would facilitate testing of GUI elements by uniquely identifying each UI component in a reliable and performant manner (Klementiev, paragraphs [0001]-[0005]).

Claims 8-9 recited similar limitations as claim 1. Thus, claims 8-9 are rejected under similar rationales as claim 1.

Per claim 4, Klementiev further suggests “wherein the processing circuitry receives the subsystem information via an input device, and stores the subsystem information in a storage device” (claims 1-6; paragraphs [0018][0023][0091][0092]; searching for interface elements on a computer with storage medium and input devices; the information on searched interface elements would be stored in a storage medium).

wherein the processing circuitry acquires the first output result by inputting the input data to the one subsystem before the change in the program to cause the one subsystem before the change in the program to perform a process, and acquires the second output result by inputting the same input data to the one subsystem after the change in the program to cause the one subsystem after the change in the program to perform a process” (Figs.  2, 3, 4a, 4b; paragraphs [0043][0061]; claims 1-6; acquire a first output result (DOM tree/CSS) before application code is changed using a set of input, then acquire a second output result after application code is changed, using the same set of input from input history).

Per claim 6, Kamada further suggests “wherein the processing circuitry receives the first output result and the second output result via an input device, and stores the first output result and the second output result in a storage device” (Figs.  2, 3, 4a, 4b; claims 1-6; Fig. 9; using acquisition means and comparison means (input device) to acquire and compare the first output result and the second output result; saving means to store output results).

Per claim 7, Klementiev further suggests “the processing circuitry displays a subsystem searched out by the search unit on a display device” (claims 1-6; paragraphs [0018][0023][0091][0092]; searching for interface elements on a computer with a display; the information on searched interface elements would be displayed on a display device).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamada, in view of Klementiev, in view of Wingfors et al. (US PGPUB 2015/0347282) hereinafter Wingfors.

receives an extraction condition indicating a condition to extract a change in the item value, via an input device; sets the extraction condition; and extracts an interface item whose item value is changed, in accordance with the extraction condition”. However, Wingfors suggests the above concept (claims 1, 7-10; paragraphs [0033][0034]; allowing a user to set a tolerance threshold (condition); comparing two test results; determine the difference (change value) between two test results; presenting error information only if the difference exceeds the set tolerance threshold (condition)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamada,  Klementiev and Wingfors to allow a user to set an extraction condition, and only extract an interface element when the difference (value change) exceeds the extraction condition; this would give the users more flexibility to control the extraction process, only to perform extraction when certain conditions are satisfied.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamada, in view of Klementiev, in view of Romm et al. (US PGPUB 2016/0321159) hereinafter Romm.

Per claim 3, Kamada discloses “wherein the processing circuitry extracts the interface item whose item value is changed” (claims 1-6; compare the two acquired output results, based on the comparison, extract and display DOM elements that are different (value is changed). Kamada does not explicitly teach “by using a protocol analyzer to analyze a communication protocol used by the one subsystem”. However, Romms suggests the above (paragraphs [0004][0005]; utilizing a protocol analyzer to record and analyze output of a device and protocol information, to determine interactions between devices; a protocol analyzer is used in debugging and testing of software programs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamada, Klementiev and Romms to utilize a protocol analyzer to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Benson et al. (US patent 5257368) disclose creating a source I/O definition file (IODF), defining a current system I/O configuration, and a target IODF, defining a future I/O configuration. Applying the change to a system's hardware and software definition to correspond to the target IODF, then comparing the source and target IODFs. A validation function validates that the proposed change is valid, and the change process updates the hardware and software configuration definitions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193